DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-8, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood (Pub. No. US 2015/0201113 A1; hereafter Wood).
 	Regarding claims 1, 3, and 5-8, Wood discloses a camera comprising: a body (see Wood Fig. 1, smart phone held in mounting apparatus 20); an image sensor (see Wood Fig. 2, item 34); a lens coupled to the body and which receives and directs light onto the image sensor, the lens having an optical axis extending a direction in which the lens faces (see Wood Fig. 2, item 34, which is an aperture for a camera unit of the smart phone apparatus); a first finger member coupled to the body and rotatable about a first axis of rotation that is parallel with the optical axis between a first extended position and a first collapsed position (see Wood Fig. 2, items 40 and 42, the right support 40 in Fig. 2 can be construed as the “first finger”); and a second finger member coupled to the body and rotatable about a second axis of rotation that is parallel with the optical axis between a second extended position and a second collapsed position (see Wood Fig. 2, items 40 and 42, the left support 40 in Fig. 2 can be construed as the “second finger”); wherein the first finger member and the second finger member are configured to couple the camera to an external mount when in the first extended position and the second extended position, respectively (see Wood Fig. 2, item 44 can be construed as an external mount to which the finger members are coupled in the extended state. Alternatively, the object on which feet 48 rest can be construed as the external mount to which the fingers 40 are coupled in the extended state.); wherein the lens faces a forward direction (whichever direction the lens faces can be construed as the “forward” direction), the first finger member extends downward from a bottom side of the body when in the first extended position, and the second finger extends downward from the bottom side of the body when in the extended position (see Wood Fig. 2, items 40); wherein the first axis of rotation and the second axis of rotation are in a static orientation relative to the body (see Wood Fig. 2, items 42); wherein the image sensor is positioned in the body (see Wood Fig. 2, item 34); wherein the body includes front, rear, left, right, top, and bottom sides, the lens is coupled to the front side (whatever side the lens is on can be construed as the “front” side), and the first finger member and the second finger member are coupled to the bottom side (see Wood Fig.2, item 40. The term “coupled” does not require direct, immediate contact with the bottom side, the fingers, which project downward from the body, are coupled to the bottom through the pivot 42 and frame 22); further comprising another image sensor, and another lens coupled to the rear side and having another optical axis that is parallel with the optical axis (see Wood Fig. 1, while not specifically labeled, the front-facing camera of the smartphone is clearly depicted, and the specification of Wood states that the smartphone in question can be an iPhoneTM or Samsung GalaxyTM (see Wood paragraph [0089]), both of which have front and rear facing cameras.).

Regarding claims 16, 19, and 20, Wood discloses a camera mount comprising: a base comprising a coupling portion and a hinge portion coupled to and protruding from the coupling portion (see Wood Figs. 2 and 13, item 42), the coupling portion being configured to couple to a camera (see Wood Fig. 2, items 22 and 42; a first finger member and a first hinge pin by which the first finger member is rotatably coupled to the hinge portion of the base; and a second finger member and a second hinge pin by which the second finger member is rotatably coupled to the hinge portion of the base (see Wood Fig. 13 which shows that the hinge portions 42 are held with hinge pins 104); further comprising a friction pad that engages the first hinge pin and the second hinge pin to retain the first finger member and the second finger member rotationally relative to the base (see Wood Fig. 13, item 100); wherein the friction pad is pressed against the first hinge pin and the second hinge pin by a body of the camera to which the camera mount is coupled (see Wood Fig. 13, item 100 and paragraphs [0126]-[0128] which discloses that the finger member is rotated by loosening the pin 104, axially sliding finger 40 outward and rotating it, then pushing it back inward and locking it by tightening of the pin 104, the pin 104 therefore presses the hinge pin 42 toward the body, preventing the axial motion which would allow rotation.).

Claim(s) 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (Pub. No. US 2012/0228346 A1; hereafter Huang).
 	Regarding claims 9-15, Huang discloses a camera comprising: a body having a plurality of sides (see Huang Fig. 3, item 4); and finger members coupled to and rotatable relative to one of the sides between extended positions and collapsed positions (see Huang Figs. 3 and 4, items 2); wherein the one side defines a recess that receives the finger members in the collapsed positions to be flush with or recessed relative to surrounding surfaces of the one side (see Huang Figs. 3 and 4, recess in item 13 containing fingers 2); and wherein the finger members are configured to couple the camera to an external mount when in the extended positions (see Huang Fig. 4, item 21, a user’s hand can be broadly construed as an “external mount”); further comprising hinge pins that form axes of rotation (see Huang Fig. 1, item 31), wherein each of the finger members is coupled to one of the hinge pins (see Huang Fig. 1, items 2, 22, and 31), and each of the hinge pins is positioned entirely within the recess (see Huang Fig. 1, items 31 and 32); wherein the surrounding surfaces of the one side define a flat surface that allows the camera to rest in a stable manner on a flat support surface (see Huang Fig. 3, item 13, which is relatively broad and flat and therefore would enable stable resting of the device on a flat surface); wherein each of the finger members has a distal end that is rounded (see Huang Fig. 4, item 2, the distal ends are shown as rounded corners), the recess includes rounded ends that each correspond to the distal end of one of the finger members (see Huang Fig.1, item 12), and when in the collapsed positions, a gap is formed between the distal end of each of the finger members and the rounded end of the recess corresponding thereto (there is inherently some small spacing tolerance for the cutout to enable the finger member to readily move in and out of the recess); and wherein the one side is a bottom side of the body (any side can be construed as the bottom side); wherein the finger members are rotatable about axes of rotation that extend through the recess (see Huang Fig. 1, items 2 and 31); further comprising hinge pins that form the axes of rotation, wherein each of the finger members is coupled to one of the hinge pins, and each of the hinge pins is positioned entirely within the recess (see Huang Fig. 1, items 2, 22, 31, and 32)..


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood.
 	Regarding claim 2, Wood discloses the camera according to claim 1, wherein the first axis of rotation and the second axis of rotation are in a static orientation relative to the body (see Wood Fig. 2, item 42); wherein the image sensor is positioned in the body (see Huang Fig. 2, item 34); wherein the body includes front, rear, left, right, top, and bottom sides, the lens is coupled to the front side, and the first finger member and the second finger member are coupled to the bottom side (see Wood Fig. 2, the side with the lens can be construed as the front side, and the first and second fingers are coupled to, if not directly mounted on, the bottom side 26); and wherein the lens faces a forward direction (the direction the lens faces can be defined as the forward direction), the first finger member extends downward from a bottom side of the body when in the first extended position, and the second finger extends downward from the bottom side of the body when in the extended position (see Wood Fig. 2, items 40).
	Wood does not specifically disclose that the first finger member and the second finger member are parallel with each other when in the first extended position and the second extended position, respectively. 
Wood discloses that the device has two standard positions: “a working position in which the two second ends are spaced apart wider than the camera mount at a location spaced below the camera mount and a stored position in which the two stabilizer arms extend alongside the common plane of the main body portion” (see Wood paragraph [0097]), but that “but many more angular positions are permitted” (see Wood paragraph [0139]).
	It would therefore have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device with a permitted position of the fingers being parallel with one another. For instance, in positions where horizontal space is limited and the device cannot fully deploy, the position where the fingers are parallel would provide the most stable configuration while maintaining the width profile of the apparatus. Additionally, the parallel standing position is the tallest configuration of the device, and therefore would have the benefit of the highest viewing angle.

Regarding claim 4, Wood discloses the camera according to claim 3, but does not specifically disclose that the first finger member and the second finger member are parallel with each other when in the first extended position and the second extended position, respectively.
Wood discloses that the device has two standard positions: “a working position in which the two second ends are spaced apart wider than the camera mount at a location spaced below the camera mount and and a stored position in which the two stabilizer arms extend alongside the common plane of the main body portion” (see Wood paragraph [0097]), but that “but many more angular positions are permitted” (see Wood paragraph [0139]).
	It would therefore have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device with a permitted position of the fingers being parallel with one another. For instance, in positions where horizontal space is limited and the device cannot fully deploy, the position where the fingers are parallel would provide the most stable configuration while maintaining the width profile of the apparatus. Additionally, the parallel standing position is the tallest configuration of the device, and therefore would have the benefit of the highest viewing angle.

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        7/26/2022